MILLER, Judge
(concurring).
In Martin v. Bruchhaus, 74 So.2d 316 (La.App. 1 Cir. 1954), the court increased a $1,200 award to $2,000 for pain and suffering related to the loss of four teeth by a 54 year old plaintiff. It was noted that plaintiff did not make a claim for the loss of his four teeth, and therefore the $2,000 award was to cover only pain and suffering, inconvenience and discomfort, mental pain and anguish and embarrassment.
The trial court awarded $9,000 to Rutledge for his dental injuries. This is in line with the award in the Martin case. Rutledge was 37 years younger than Martin at the time of injury. Rutledge proved a need for substantially more future treatment than was established by Martin. Rutledge claimed and received an award for the loss of his teeth whereas none was claimed by Martin. Martin’s loss occurred more than twenty years before Rutledge’s loss, and the value of the dollar has substantially decreased in the interim.
The trial court judgment is properly affirmed.